Citation Nr: 1045167	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-14 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression (claimed as anxiety, 
depression and nightmares).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to September 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied a 
request to reopen the Veteran's bilateral hearing loss claim.  
The RO subsequently readjudicated that claim in September 2006 
and the Veteran timely appealed the issue.

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2009; a transcript 
of that hearing is associated with the claims file.

This claim was initially before the Board in August 2009.  At 
that time, the Veteran's bilateral hearing loss claim was 
reopened and denied.  The Board has subsequently determined in a 
separate Order to Vacate that the Veteran was denied due process 
of law as to the adjudication of his bilateral hearing loss 
claim.  This decision represents a readjudication of that claim.  
The determination that new and material evidence had been 
received to reopen the hearing loss claim, and also a denial of a 
claim for diabetes mellitus, which was also issued by the Board 
in August 2009, was not disturbed by the Order to Vacate.

The issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD), ischemic heart 
disease, and a skin condition of the feet, as well as 
entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Again, the August 2009 Board decision reopened the claim of 
service connection for bilateral hearing loss.  Due to the Order 
to Vacate accompanying the instant decision, the August 2009 
denial of service connection for hearing loss on the merits 
effectively never occurred, and the analysis in the instant 
decision addresses this issue at present.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board has determined that additional development is required 
with respect to all issues on appeal.  Regarding the Veteran's 
hearing loss claim, a new examination is required.  Indeed, a VA 
examination was conducted in August 2006, at which time the VA 
examiner opined that the Veteran's hearing loss was not due to 
his military service due to normal findings at induction and 
separation.  However, the VA examiner's opinion fails to address 
a June 2006 VA treatment note that specifically indicated that 
the Veteran has bilateral sensorineural hearing loss and was 
exposed to loud aircraft noise in service, and that such hearing 
loss occurs as a result of exposure to such noise.  That June 
2006 note specifically stated that such factors should be 
considered in the Veteran's VA examination.  Moreover, the 
Veteran has submitted an April 2009 private audiologist's opinion 
which states that his hearing loss is due to the hazardous noise 
exposure during military service.  Neither the June 2006 
treatment note nor the April 2009 letter indicated that either of 
those professionals reviewed the claims file, and neither of 
those professionals noted the Veteran's audiometric scores at 
induction and separation.  Accordingly, that evidence does not, 
standing alone, enable a grant of service connection at present.  
However, such evidence raises the possibility of a causal 
relationship and therefore those documents must be considered by 
a VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (a VA examination must be based on an accurate factual 
premise).

Additionally, the Veteran submitted an April 2010 notice of 
disagreement, in which he challenged the denial of service 
connection for his anxiety and depression in an April 2010 rating 
decision.  Likewise, the Veteran filed a notice of disagreement 
in May 2010, in which he contested the denial of service 
connection for tinnitus in a May 2010 rating decision.  No 
statements of the case have been issued as to those issues.  
Accordingly, VA has a duty to issue a statement of the case on 
those issues so that the Veteran may complete an appeal by filing 
a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, a remand is necessary as to these issues.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 
38 C.F.R. § 19.26 (2010), including issuance 
of a statement of the case, so that the 
Veteran may have the opportunity to complete 
an appeal on his claims of service connection 
for an acquired psychiatric disorder, to 
include anxiety and depression, and to reopen 
service connection for tinnitus (if he so 
desires) by filing a timely substantive 
appeal.  The issues should be returned to the 
Board only if timely substantive appeals are 
received. 

2.  Request the Veteran to identify any 
private or VA treatment for his bilateral 
hearing loss since March 2006.  

3.  Relevant VA treatment records from the 
San Antonio VA Medical Center since March 
2006 should be obtained and associated with 
the claims file.

If the Veteran identifies any private 
treatment records, and after the necessary 
release forms have been obtained, VA should 
attempt to obtain and associate with the 
claims file all identified records.  If VA is 
unable to obtain any identified records, such 
should be noted in the record and the Veteran 
informed so that he may attempt to obtain 
those records on his own behalf.

4.  Once the above development is completed 
to the extent possible, schedule the Veteran 
for a VA audiological examination with a VA 
audiologist in order to determine the nature 
and etiology of the claimed bilateral hearing 
loss.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported in detail.  

Following review of the file and examination 
of the Veteran, the examiner should opine as 
to whether any bilateral hearing loss is more 
likely, less likely or at least as likely as 
not (50 percent probability or greater) arose 
during service or is otherwise related to 
active service.  When rendering an opinion, 
the VA examiner is asked to specifically 
discuss the Veteran's exposure to aircraft 
noise, and any other noise in service.  The 
opinions expressed in the June 2006 VA 
treatment note and the April 2009 private 
audiologist's letter should also be 
considered.

All opinions must be accompanied by a clear 
rationale.  
If the examiner determines that any of the 
above questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so must 
be provided.

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim of service 
connection for bilateral hearing loss.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


